DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-11 were canceled and claims 12-31 were added in the preliminary amendment filed on 1/24/2021.  Claims 12-31 are currently pending.
Priority

    PNG
    media_image1.png
    149
    1045
    media_image1.png
    Greyscale
(filing receipt dated 2/23/2022).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 16-19 are objected to because of the following informalities:  in line 1 of claims 16-19, the phrase –of the reaction mixture—should be inserted after the word “content”.  See p. 3, lines 22-24 of the specification as filed.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites in the final line that “the stoichiometry of (meth)acrylic anhydride:amine is less than 1:2”.  The scope of the limitation is not clear.  Firstly, the stoichiometry of a reaction shouldn’t change. It appears as if this limitation should be framed as a molar ratio of (meth)acrylic anhydride:amine instead.  However is a ratio of (meth)acrylic anhydride:amine of 1.5:2 less than 1:2?  Or is a ratio of (meth)acrylic anhydride:amine of 0.5:2 less than 1:2? Another way to look at it is that 1:2 = 0.5:1; 1.5:2= 0.75:1; 0.5:2 = 0.25.  0.25 is less than 0.5, therefore it would appear that increasing the moles of amine used in the reaction would fit the limitations of the claim.  However, based on the specification as filed, this is wrong as the most preferred molar ratio is 1:1, wherein the moles of amine used in the reaction is decreased from the initial ratio.  See p. 4, lines 7-14.  The Examiner suggests amending the limitation to recite that --the molar ratio of (meth)acrylic anhydride:amine is 1 : less than 2--.
 Further complicating matters is claim 23, which recites that “the excess of the amine reacted to (meth)acrylic anhydride is between 0.5 and 1.5”.  Is this further defining the range of claim 12?  Or is this defining a conversion or yield of the process?  If it is further defining the range of claim 12, it is not even clear that an excess of amine is required, especially as the most preferred molar ratio is 1:1. See p. 4, lines 7-14 of the specification as filed.  How does the range of claim 23 relate to the range of claim 12?  The Examiner further suggests replacing the phrase “amine” in line 1 with –methylamine—in the interests of consistency throughout the claims.
The term “pure substance” in claim 21 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Does “pure” methylamine mean that methylamine is added neat? Does it mean that it must have X% purity?  If so, what is the limit to X%?  Or does it mean both?  
All other claims not specifically mentioned are rejected for depending from an indefinite claim and failing to cure the deficiency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 12-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0218312 (‘312, published on 9/8/2011, of record in the IDS filed on 4/7/2021) in view of Airgas: Methylamines (downloaded from https://web.archive.org/web/20160302072912/http://airgasspecialtyproducts.com/products/methylamines/ on 3/8/2022, originally captured by the Wayback Machine on 3/2/2016).
Applicant Claims

    PNG
    media_image2.png
    136
    783
    media_image2.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	‘312 discloses a process for producing acrylamides, in particular for producing N-isopropyl(meth)acrylamide.  See whole document.  Regarding claims 12-20 and 23, ‘312 teaches a process which comprises initially charging an anhydride of an unsaturated carboxylic acid to the reaction vessel, optionally in a solvent, and then metering in the amine, optionally with cooling, to produce the acrylamide.  See [0004-0012 and 0024-0026], claims, and examples in [0027-0031].  A polymerization inhibitor may also be included.  See [0013-0023].  ‘312 teaches that the anhydride may comprise acrylic or (meth)acrylic anhydride and that the amine may comprise methylamine.  See [0006-0009]. The solvent may include polar aprotic solvents such as ethers.  See [0024-0026].  Water may also be used as a solvent, but is not required and does not appear to claim 23. See [0027-0031] of ‘312 and MPEP 2144.05. Also the 35 USC 112(b) rejection above regarding the indefiniteness of the claimed ranges and p. 4, lines 7-14 of the specification as filed. 
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With regard to claims 12-20 and 23, ‘312 does not explicitly teach an example wherein methylamine is employed as the amine in the reaction.  Nor does ‘312 explicitly teach the content of water in the reactions. With respect to the use of methylamine, see [0009] of ‘312.  With respect to the presence of water, ‘312 does mention that water may be used as a solvent, but that it is not necessary or required.  See [0026].  Further, inventive examples 1-3 in [0027-0031] do not appear to contain water in any appreciable amounts, if any is present at all.  Therefore, there is no evidence that the reactions of ‘312 contain 10, 5, 1 or 0.1 wt% water (claims 16-19).  Nor is there motivation to add water as cyclohexane is the only solvent exemplified.
Additionally, claims 12-15 only require that the methylamine has a water content of less than 10, 5, 1, or 0.1 wt% respectively.  The Airgas reference is cited to teach that anhydrous methylamine has been commercially available for at least 20 years (dating back from 2016, the year at which the website was captured by the WayBack Machine).  The skilled artisan would have been motivated to employ an anhydrous form of methylamine in the reaction of ‘312 because ‘312 does not teach that water is a 
With respect to claims 21 and 22, Airgas teaches that methylamine is available in anhydrous form as a liquefied gas in a cylinder. ‘312 also teaches that the reaction vessel can accommodate gas lines. See [0027-0031]. Therefore, the methylamine could be employed in a gaseous or liquid form in its “pure” form. Also see 35 USC 112(b) rejection above regarding the interpretation of “pure”. Alternatively, the skilled artisan could also dissolve the pure anhydrous methylamine in the solvent and add it to the reaction as a liquid. 
With respect to claims 24 and 31, ‘312 teaches that the (meth)acrylic acid by-product necessarily produced from the reaction is removed from the product by distillation of the crude reaction mixture or by precipitation of the product from the reaction mixture to produce a mother liquor, which can then be distilled to remove the methacrylic acid therefrom or neutralized with a base.  See [0027-0031].
With respect to claims 25-30, ‘312 teaches that the reactions are carried out in the range of from about 20C to about 45C, which appears to fall within or overlap with the claimed ranges.  ‘312 further appears to teach that the reactions are carried out at atmospheric pressure as no pressure ranges are recited and the reactions are not carried out in pressurized equipment.  This corresponds to a reaction pressure of about 
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘312 and Airgas to arrive at the claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to employ an anhydrous form of methylamine in the reaction of ‘312 because ‘312 does not teach that water is a necessary part of the reaction and Airgas teaches that commercially available forms of methylamine are available to the skilled artisan.  Employing an anhydrous methylamine source in the reaction of ‘312 will predictably produce N-methyl(meth)acrylamide with a reasonable expectation of success before the effective filing date of the claimed invention.  Also see MPEP 2143(B).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622